— Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered November 18, 2010. The order held that defendant Charter Oak Fire Insurance Company had breached the insurance contract, that the business failure of plaintiff was not proximately caused by the breach, and that plaintiff is entitled to money damages of $7,887.19, plus interest, and denied the motion of plaintiff to correct the record.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Smith, Centra, Fahey and Peradotto, JJ.